  Case 19-43756        Doc 96     Filed 01/07/20 Entered 01/07/20 14:53:09          Desc Main
                                    Document     Page 1 of 4


                     UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MINNESOTA
_________________________________________________________________________

In re:                                               Jointly Administered under
                                                     19-43756 (WJF)

Granite City Food & Brewery Ltd.                     19-43756
Granite City Restaurant Operations, Inc.             19-43757
Granite City of Indiana, Inc.                        19-43758
Granite City of Kansas Ltd.                          19-43759
Granite City of Maryland, Inc.                       19-43760

            Debtors.                      Chapter 11 Cases
________________________________________________________________________

     NOTICE OF WITHDRAWAL OF OBJECTION OF CONSTELLATION
NEWENERGY, INC. AND AMERICAN ELECTRIC POWER TO DEBTORS’ NOTICE
   OF HEARING AND MOTION FOR AN ORDER (I) GRANTING EXPEDITED
 HEARING; AND (II) ESTABLISHING PROCEDURES REGARDING ADEQUATE
        ASSURANCE OF FUTURE PERFORMANCE FOR UTILITIES
                          [Docket Nos. 82, 85)

         Constellation NewEnergy, Inc. and American Electric Power (collectively, the

“Utilities”), by counsel, hereby withdraw their Objection (Docket Nos. 82, 85) to the Notice of

Hearing and Motion For An Order (I) Granting Expedited Hearing; and (II) Establishing

Procedures Regarding Adequate Assurance of Future Performance For Utilities (Docket No.

75), pursuant to a settlement between the Utilities and the Debtors.

Dated: January 7, 2020          By:   /s/ Bryan R. Feldhaus
                                      Bryan R. Feldhaus (MN #386677)
                                      Deborah C. Swenson (MN #0261051)
                                      LOMMEN ABDO, P.A.
                                      1000 International Centre
                                      920 Second Avenue South
                                      Minneapolis, Minnesota 55402
                                      Telephone: (612) 336-9352
                                      Facsimile: (612) 436-2249
                                      Email: bryan@lommen.com
                                              debs@lommen.com
Case 19-43756   Doc 96   Filed 01/07/20 Entered 01/07/20 14:53:09        Desc Main
                           Document     Page 2 of 4




                             and

                             Russell R. Johnson III
                             John M. Craig
                             Law Firm of Russell R. Johnson III, PLC
                             2258 Wheatlands Drive
                             Manakin-Sabot, Virginia 23103
                             Telephone: (804) 749-8861
                             Email: russell@russelljohnsonlawfirm.com
                                    john@russelljohnsonlawfirm.com

                             Attorneys for Constellation NewEnergy, Inc. and
                             American Electric Power




                                        2
  Case 19-43756       Doc 96    Filed 01/07/20 Entered 01/07/20 14:53:09            Desc Main
                                  Document     Page 3 of 4


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
_________________________________________________________________________

In re:                                              Jointly Administered under
                                                    19-43756 (WJF)

Granite City Food & Brewery Ltd.                    19-43756
Granite City Restaurant Operations, Inc.            19-43757
Granite City of Indiana, Inc.                       19-43758
Granite City of Kansas Ltd.                         19-43759
Granite City of Maryland, Inc.                      19-43760

            Debtors.                      Chapter 11 Cases
________________________________________________________________________

                 UNSWORN CERTIFICATE FOR PROOF OF SERVICE

       Bryan R. Feldhaus, of the City of Minneapolis, County of Hennepin, in the State of
Minnesota, being first duly sworn on oath, deposes and says that he is a partner with Lommen
Abdo, P.A., 1000 International Centre, 920 Second Avenue South, Minneapolis, Minnesota,
55402, and that on January 7, 2020 he made service of the following documents:

         1.    Notice of Withdrawal of Objection of Constellation NewEnergy, Inc. and
               American Electric Power to Debtors’ Notice of Hearing and Motion For An
               Order (I) Granting Expedited Hearing; and (II) Establishing Procedures
               Regarding Adequate Assurance of Future Performance For Utilities [Docket Nos.
               82, 85]; and

         2.    Unsworn Certificate for Proof of Service.

were filed via ECF and served via email or U.S. Mail to the parties listed below:

James M. Jorissen                                   Sarah J. Wencil
Karl J. Johnson                                     US Trustee Office
TAFT STETTINIUS & HOLLISTER LLP                     Suite 1015 U.S. Courthouse
2200 IDS Center                                     300 South Fourth Street
80 South Eighth Street                              Minneapolis, Minnesota 55415
Minneapolis, Minnesota 55402                        Email: Sarah.J.Wencil@usdoj.gov
Email: jjorissen@taftlaw.com,
kjohnson@taftlaw.com
Debtors’ Counsel
 Case 19-43756     Doc 96    Filed 01/07/20 Entered 01/07/20 14:53:09        Desc Main
                               Document     Page 4 of 4


Ivan M. Gold On Behalf of                      Blake A. Surby On Behalf of
Creditor Weingarten Realty Investors           Creditor Bix Produce Company LLC
Allen Matkins Leck Gamble Mallory & Nats       4530 Wisconsin Avenue NW
Three Embarcadero Center, 12th Floor           Suite 301
San Francisco, California 94111                Washington, DC 20016

Ivan M. Gold On Behalf of                      Paige Barr Tinkham On Behalf of
Creditor Westroads Mall, L.L.C.                Interested Party Citizens Bank, N.A.
Allen Matkins Leck Gamble Mallory & Nats       BlankRome
Three Embarcadero Center, 12th Floor           444 West Lake Street
San Francisco, California 94111                Suite 1650
                                               Chicago, Illinois 60606
Ivan M. Gold On Behalf of
Interim Trustee GGP-Glenbrook, L.L.C.          Weingarten Realty Investments
Allen Matkins Leck Gamble Mallory & Nats       2600 Citadel Plaza Drive, Suite 125
Three Embarcadero Center, 12th Floor           Attn.: Jenny J. Hyun, Esq.
San Francisco, California 94111                Houston, Texas 77008



                                 /s/ Bryan R. Feldhaus
                                 Bryan R. Feldhaus




                                               2
